Citation Nr: 1640713	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  09-08 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

1.  Entitlement to a rating in excess of 50 percent for depressive disorder prior to December 15, 2009.

2.  Entitlement to total disability evaluation based on individual unemployability as a result of service-connected disabilities (TDIU) from January 25, 2008 to May 28, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Navy from November 2000 to November 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

On January 22, 2008, the Veteran filed a claim for an increased rating for his depressive disorder.  In April 2008, he was granted an increased rating of 50 percent effective January 22, 2008.  In September 2008, he filed another claim for an increased rating, which was continued in an October 2008 rating decision.  In August 2010, the Veteran was granted an increased rating of 70 percent effective December 16, 2009, and an increased rating of 100 percent effective July 7, 2010.

In October 2015, the Board denied a rating in excess of 50 percent prior to December 15, 2009, and a rating in excess of 70 percent prior to May 27, 2010, but granted an increased rating of 100 percent effective May 28, 2010.  The Veteran appealed the portion of the decision that denied a rating in excess of 50 percent prior to December 15, 2009, to the United States Court of Appeals for Veterans Claims ("CAVC" or "the Court").  In June 2016, the Court issued an order that vacated the Board decision and remanded the claim for compliance with a Joint Motion for Remand (JMR).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's depressive disorder was not shown to cause occupational and social impairment with deficiencies in most areas prior to December 15, 2009.

CONCLUSION OF LAW

Prior to December 15, 2009, the criteria for a disability rating in excess of 50 percent for depressive disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and private treatment records have been obtained.  Additionally, the Veteran was given the opportunity to testify before the Board, but he declined.

Prior to December 15, 2009, the Veteran was also provided a VA examination (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner provided the information necessary to rate the service-connected disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran was granted service connection for his depressive disorder by a May 2005 rating decision and initially rated at 30 percent effective November 9, 2004.  He did not appeal this initial rating, but later filed a claim for an increased rating in January 2008.  In April 2008, his rating was increased to 50 percent effective January 22, 2008.  In December 2015, the Board denied his claim for a rating in excess of 50 percent prior to December 15, 2009, which he appealed to the CAVC.  In June 2016, the CAVC granted a JMR as the parties agreed that the Board's statement of reasons or bases supporting the December 2015 decision were inadequate.  Specifically, the JMR directed the Board to provide an adequate statement of reasons or bases regarding the Veteran's occupational impairment and the degree that the Veteran's depressive symptoms of unprovoked irritability, suicidal ideation, and homicidal ideation created "deficiencies" in his ability to work.

Under the General Rating Formula for Mental Disorders, a 50 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 70 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a veteran's mental disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

When rating a mental disorder, VA must consider the frequency, severity, and duration of the Veteran's psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.  

Furthermore, the specified factors for each incremental rating are examples, rather than requirements, for a particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the symptoms listed under § 4.130 are not intended to serve as an exhaustive list of the symptoms that VA may consider but as examples of the type of degree of symptoms, or the effects, that would warrant a particular rating.  Mauerhan, 16 Vet. App. at 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) score assigned to the Veteran, which is a scale that indicates the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); 38 C.F.R. § 4.130.  While the veteran's GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when assigning the appropriate disability rating for the veteran.  VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).

GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.130 (2014).

Prior to December 15, 2009, the Veteran's treatment records do not establish that his depressive disorder resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Rather, the evidence of record suggests that the Veteran's psychiatric disability more closely approximates occupational and social impairment with reduced reliability and productivity.

The Veteran's treatment records show that in December 2007, he reported feeling depressed and had low energy, low motivation, problems with road rage, and angry interactions with others.  He was assessed with dysthymia.

The Veteran reported that in December 2007, his depression and anger had increased.  He reported getting easily frustrated and irritated, and he avoided discussions with people.  He also reported that he felt his concentration and attention were affected.  On examination, he was fully alert and oriented, attentive, cooperative, and appropriate with a dysphoric mood and blunted, restricted, and constricted affect.  He denied having any suicidal ideation, hallucinations, or delusions, but he had passive/nonspecific homicidal ideation.  He had good insight and judgment.  He was diagnosed with depressive disorder and assessed a GAF of 55.

On January 25, 2008, the Veteran filed his increased rating claim and reported that he was fired from his job as a pizza delivery driver due to issues interacting with others and his mental condition in February 2007.

In February 2008, the Veteran reported he was having less frequent anger episodes, estimating that they occurred one to two times per day, usually while he was driving.  He also reported having thoughts of ramming his car into others.

The Veteran was afforded a VA examination for his depressive disorder in February 2008.  He reported he had completed two years of college work.  He also reported that he was looking for a job.  He rented a room in an apartment, but he needed to find a new place as his roommate was moving.  He reported having a few friends and some acquaintances, but also reported experiencing frequent nightmares.  On examination, he was cooperative.  He was able to communicate adequately.  He was alert and did not show signs of an organic deficit such as gross memory gaps or nonlinear thinking.  He also showed no signs of a primary thought disorder or communication problem.  He had a mildly depressed mood with a flattened affect.  His behavior was not inappropriate.  He had no hallucinations, delusions, suicidal ideation, or homicidal ideation.  He was diagnosed with depressive disorder in partial remission and assessed a GAF of 62, which is indicative of only mild psychiatric symptomatology.  The examiner noted that the Veteran showed occasional industrial impairment and more pervasive social impairment.

In July 2008, the Veteran reported having thoughts of hurting himself and others, but did not act.  He was working at a motel on the night shift.  He also reported carrying a gun for protection.  On examination, he was alert and attentive.  His speech was normal.  He had a dysphoric mood with a consistent affect.  His insight and judgment were good.  However, he reported having thoughts of shooting himself and others.  By the end of July 2008, he reported having periods of feeling calm but also continued to experience road rage every time he drives.  He denied having any suicidal or homicidal ideation.

In August 2008, the Veteran reported staying calm several hours per day and looked forward to going out and doing errands.  He reported having less road rage, less paranoia, more energy, and significantly less homicidal ideation.  On examination, he was fully alert and oriented and cooperative with normal conversation and demeanor.  He denied having any suicidal or homicidal ideation.  His insight and judgment were good.  His depressive symptoms were starting to decrease.  Later in August 2008, he was noted to have no significant abnormalities, his speech was normal, and he was coherent and organized with no psychotic symptoms.

In September 2008, the Veteran complained of increasing depression even though things were going well.  However, he had no significant abnormalities.  On examination, he was appropriate with normal speech.  He had a depressed mood with a constricted affect.  He had no psychotic symptoms and denied having any current suicidal or homicidal ideation.  His insight and judgment were good.  Later in September 2008, he again reported increased depression.

In October 2008, the Veteran continued to complain of increasing depression and had thoughts of shooting himself.  On examination, he was attentive with normal speech.  He had a dysphoric mood with a consistent affect.  He denied having any current suicidal or homicidal ideation.  His insight and judgment were good.

In November 2008, the Veteran reported no worsening of depression.  On examination, he was alert and attentive with normal speech.  His mood was dysphoric with a congruent affect.  He denied any current suicidal or homicidal ideation.  His insight and judgment were good.  By the end of November 2008, he reported having occasional suicidal ideation, but without any plan.  On examination, he was alert and attention with normal speech.  His mood was dysphoric with a consistent affect.  He denied any current suicidal or homicidal ideation.  His insight and judgment were good.

In January 2009, the Veteran was hospitalized overnight due to his depression.  He reported feeling much more depressed and had suicidal ideation with several scenarios to carry it out.  At his admission exam, he was pleasant and cooperative with normal speech.  He denied having any suicidal or homicidal ideation or audio or visual hallucinations.  He had a depressed mood with a flat affect.  Just after admission, he notified staff that he wanted to be discharged so he could attend school.  He was discharged as he was not found to be a suicidal risk and was stable.

In February 2009, the Veteran reported some increased irritability, road rage, and paranoid thinking; however he reported rage towards others that repeatedly cleared their throats in class.  On examination, he was alert and attention with normal speech.  His mood was dysphoric with a consistent affect.  He denied any current suicidal or homicidal ideation.  His insight and judgment were good.

In March 2009, the Veteran reported that he started gambling and using drugs.  He also reported some moderate depression.   On examination, he was alert and attention with normal speech.  His mood was dysphoric with a consistent affect.  He denied any current suicidal or homicidal ideation.  His insight and judgment were good.

In April 2009, the Veteran reported increased symptoms.  On examination, he was fully alert and oriented, cooperative, and attentive.  His mood was dysphoric with a blunted, restricted and constricted affect.  He denied any current suicidal or homicidal ideation.  He had no impairment to his thought processes.  His insight was fair but his judgment was poor.  His physician reported that he was at baseline functioning.

In May 2009, the Veteran was fully alert and oriented, cooperative, and attentive.  His mood was disheveled with a blunted, restricted and constricted affect.  He denied any current suicidal or homicidal ideation.  He had no impairment to his thought processes.  His insight was fair but his judgment was again found to be poor.  His physician reported that he was deteriorating with increased symptoms.

In June 2009, the Veteran was fully alert and oriented, cooperative, and attentive.  His affected was blunted, restricted and constricted.  He had no impairment to his thought processes.  His insight and judgment were once again fair.

In July 2009, the Veteran was alert and attentive.  His mood was dysphoric flat affect.  He denied any current suicidal or homicidal ideation.  His insight and judgment were fair.  His physician noted a slow decrease in depressive symptoms.

In August 2009, the Veteran reported he had been working, was gambling minimally, and had stopped using drugs.  On examination, he was alert and attentive.  His mood was dysphoric with a flat affect.  He denied any current suicidal or homicidal ideation.  His insight and judgment were fair.  He continued to have a slow decrease in depressive symptoms.

In September 2009, the Veteran reported working five days per week and his depression had stayed the same.  He planned on saving money to go to school and visit his family.  On examination, he was alert and attentive with normal speech.  His mood was dysphoric with a flat affect.  He denied any current suicidal or homicidal ideation.  His insight and judgment were fair.

In October 2009, the Veteran reported severe depression, although he continued to work.  On examination, his speech was normal, he had a dysthymic mood with a flat affect, and he had no psychotic symptoms.  He denied having homicidal ideation, but reported some suicidal ideation, although he denied having any specific plan or intent.  He continued to save money to return to school and visit his family.

In November 2009, the Veteran reported sadness and mild suicidal thoughts.  On examination, he was alert and attentive with normal speech.  He had a dysphoric mood with a flat affect, but he had no psychotic symptoms.  He denied any current suicidal or homicidal ideation.  His insight and judgment were fair.

In December 2009, the Veteran reported that he continued to work five days per week.  On examination, he was alert and attention with normal speech.  His mood was dysphoric with a flat affect.  He denied any current suicidal or homicidal ideation, but reported suicidal thoughts.  His insight and judgment were fair.  He had no psychotic symptoms.

Prior to December 15, 2009, the Veteran clearly experienced psychiatric symptomatology as a result of his depressive disorder with symptoms such as depression, irritability, and anger.  However, as chronicled above, the record does not establish that his depressive disorder was manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

In the JMR, the parties pointed to a number of records, suggesting that the Board should consider whether these records were supportive of a higher rating.  Indeed, the records do reflect periodic complaints of suicidal ideation, and suicidal ideation is a symptom that is included in the criteria for a 70 percent rating.  However, as was explained in Vazquez-Claudio, it is not just the presence of psychiatric symptoms that mandates the assignment of a higher rating, but rather, the Board must evaluate how the reported symptoms impact the Veteran's occupational and social functioning. 

For example, while occupational impairment is a component of both a 50 percent rating and a 70 percent rating, the symptomatology associated with a 50 percent rating would include difficulty in establishing and maintaining effective work and social relationships.

In this case, just prior to filing his increased rating claim, the Veteran reported having multiple symptoms such as depression, irritability, and frustration; however, he was fully alert and oriented, he was cooperative and appropriate, he had good insight and judgment, and he was assessed a GAF of 55 which is suggestive of moderate symptomatology and not serious symptomatology which might be commensurate with a 70 percent rating.

In January 2008, the Veteran reported he was fired from his job due to issues interacting with others in February 2007, but this was almost a year prior to his application for an increased rating.  By the time of the February 2008 VA examination, he was looking for a job, lived with a roommate, and reported having a few friends and some acquaintances, which is not indicative of having a deficiency in most areas.  Moreover, the Veteran was able to secure employment.  On examination, he was alert, not inappropriate, and denied suicidal and homicidal ideation.  He was assessed with a GAF of 62, which is suggestive of mild psychiatric symptomatology and an improvement from his previous GAF assessment.  In addition, the Veteran reported having anger episodes beginning in February 2008, but the record does not show that he ever acted upon any these impulses.  Of note, a 50 percent rating contemplates impaired judgment, whereas a 70 percent rating contemplates impaired impulse control (such as unprovoked irritability with periods of violence).  Here, the Veteran's judgment was seen as impaired, but there is no suggestion that during the period in question in this case, i.e. prior to December 2009, that he resorted to violence. 

By July 2008, despite having thoughts of hurting himself and others, once again the record does not show that the Veteran ever acted on these impulse despite the fact that he carried a gun.  To the contrary, by this time, he had started working again.  Furthermore, despite his reports, he was found to be alert and attentive with good insight and judgment.  He denied having any suicidal or homicidal ideation.  In fact, he started reporting reduced symptoms in August 2008.

While the Veteran reported an increase in his depressive symptoms in September 2008 and October 2008, he was consistently found to be stable on mental status examinations and he denied any current suicidal or homicidal ideations through November 2008.

While he had an overnight hospitalization in January 2009 due to his depression, the Veteran requested his discharge by the morning so that he could attend school.  In February 2009, he reported increased symptomology.  However, despite these increased symptoms, he continued to work and attend school.  Furthermore, the record does not show that the Veteran took any actions based on these increased symptoms.  In fact, he continued to deny having any suicidal or homicidal ideation and his insight and judgment were evaluated as being good.  By July 2009 and continuing through August 2009, the Veteran had a slow decrease in depressive symptoms he was experiencing.  Furthermore, from September 2009 to December 2009, he was working five days per week and saving money to visit family and go to school.

The Veteran's treatment records at no time, during the period on appeal, show that he had symptoms such as obsessional rituals, speech intermittently illogical, obscure, or irrelevant, near-continuous depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, or an inability to establish and maintain effective relationships.  In fact, despite the Veteran's reported suicidal and homicidal ideation, road rage, and other reported symptoms, the record shows that he was able to maintain employment from at least July 2008 through December 2009, he attended college and was working on a degree, he had friends and acquaintances, and he lived at least some of the time with a roommate with no reports of any domestic incidents.  He also clearly had some family interaction as he was saving money with the expressed purpose of visiting them.  Furthermore, on examinations, the Veteran  was consistently assessed with normal speech, insight and judgment that were fair to good but for May 2009, and he was consistently appropriate.

Of note, the 50 percent rating which is assigned during this period contemplates difficulty in establishing and maintaining effective work and social relationships, whereas a 70 percent rating contemplates that symptoms result in an inability to establish and maintain effective relationships.  Thus, while the Veteran reported increased symptoms, his treatment records show that he was working consistently and was able to maintain social friendships, which suggests that his symptoms did not rise to the level of inability.

Furthermore, prior to December 2009, he was assessed with GAF scores of 55 and 62, indicating that in the eyes of the medical professionals who were evaluating the Veteran, his psychiatric symptomatology was in the mild or moderate range.  At no time prior to December 2009 does the record establish that the Veteran's depressive disorder resulted in occupational and social impairment, with deficiencies in most areas.

Accordingly, a scheduler rating in excess of 50 percent prior to December 15, 2009, is denied.

38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  However, entitlement to TDIU from January 25, 2008 to May 28, 2010, is addressed in the remand section below.


ORDER

Prior to December 15, 2009, a schedular rating in excess of 50 percent for depressive disorder is denied.


REMAND

The matter must be remanded again for compliance with the Board's prior October 2015 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

In October, 2015, the Board found that the October 2008 notice of disagreement also concerned the April 2008 rating decision that denied TDIU.  The Board remanded the claim for TDIU from January 25, 2008 to May 28, 2010, for issuance of an SOC.

While the instructions were contained in the Board remand, the case was returned to the Board with no record of the development having been completed.

Accordingly, the case is REMANDED for the following action:

Adjudicate the issue of entitlement to TDIU prior to May 28, 2010; if the benefits sought cannot be granted, issue a statement of the case in accordance with applicable law and regulations.  The Veteran and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning these issues.  If a timely substantive appeal is not filed, this claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


